                     Case 19-24331-PDR       Doc 44     Filed 02/06/20    Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                                            CASE NO.: 19-24331-BKC-JKO
                                                                         PROCEEDING UNDER CHAPTER 13

IN RE:

RALPH LEVI SANDERS, JR.
XXX-XX-6171

_____________________________/
DEBTOR

                                       CERTIFICATE OF SERVICE


         ORDER AUTHORIZING CHAPTER 13 TRUSTEE TO DISBURSE PRE-CONFIRMATION
          PAYMENTS TO ADMINISTRATIVE, SECURED, AND PRIORITY CREDITORS DE#43


         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of the Pleading noted above was
served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached
service list this 6th day of February, 2020.

                                                                  /s/ Robin R. Weiner
                                                                  _____________________________________
                                                                  ROBIN R. WEINER, ESQUIRE
                                                                  STANDING CHAPTER 13 TRUSTEE
                                                                  P.O. BOX 559007
                                                                  FORT LAUDERDALE, FL 33355-9007
                                                                  TELEPHONE: 954-382-2001
                                                                  FLORIDA BAR NO.: 861154
                 Case 19-24331-PDR   Doc 44   Filed 02/06/20   Page 2 of 2
                                                                         CERTIFICATE OF SERVICE
                                                                       CASE NO.: 19-24331-BKC-JKO

                                     SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ATTORNEY FOR DEBTOR
MICHAEL H. JOHNSON, ESQUIRE
3601 WEST COMMERICAL BLVD
SUITE 31
FT. LAUDERDALE, FL 33309
